Dissenting Opinion by
Mr. Justice Cohen:
In Pennsylvania, the right of shareholders dissenting from corporate mergers, consolidations and other combinations to demand cash for their shareholder in*157terest in the absorbed corporation rests in equity. Lauman v. The Lebanon Valley Railroad Co., 30 Pa. 42 (1858). This right is based on the principle, established in Lauman, that a shareholder cannot be required to accept what is, in effect, an investment in an admittedly different corporation. The right is based on constitutional precepts and not on statutory authority (although our statutes now cover this question). Regardless, however, of whether or not it is statutory, normal principles of just and fair compensation require detention money or interest to be paid on the appraised value from the time of the actual “taking.”
We have required interest in the form of detention damages to be paid by the state and various governmental agencies in eminent domain actions from the time of the actual taking. See, Wolf v. Commonwealth, 403 Pa. 499, 505-6, 170 A. 2d 557 (1961); Gitlin v. Pennsylvania Turnpike Commission, 384 Pa. 326, 121 A. 2d 79 (1956). I see no reason why the same obligation should not be imposed on a “taking” corporation.
Moreover, we should not restrict our scope of review to that of narrow certiorari in this case. The equitable i*emedy provided for in the Lauman case has never been overruled by the courts or superseded by legislation— it exists as an additional remedy for the dissentient shareholder, from which there is obviously no such restriction on our scope of review. Barnett v. Philadelphia Market Co., 218 Pa. 649, 67 Atl. 912 (1907); Nice Ball Bearing Co. v. Mortgage Building & Loan Assn., 310 Pa. 560, 565-6, 166 Atl. 239 (1933).
Since the Act of 1957 did not advert to the question of detention money or interest from the time of the taking, and since the dissenting shareholder’s right for interest could be founded on the right based in equity, it is questionable whether we should be so anxious to preclude this court from reviewing a question of law of this importance.
I dissent.